Citation Nr: 1202769	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  09-43 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a hiatal hernia with gastroesophageal reflux disease (GERD), to include as due to undiagnosed illness, to include as secondary to service-connected PTSD. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to January 1970 and from September 1990 to August 1991, which included service in the Persian Gulf Theater of Operations.  

These matters come to the Board of Veterans' Appeals  (Board) on appeal from an August 2008 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  The rating decision denied service connection for a sleep disorder, and found new and material evidence had not been received to reopen a claim of entitlement to service connection for a hiatal hernia with GERD.  In a July 2011 decision, the Board reopened the claim for service connection for a hiatal hernia with GERD, and remanded each claim now on appeal for additional development.  

The case is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has sleep apnea.  

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's hiatal hernia with GERD is related to active duty or an undiagnosed illness, or is related to, or aggravated by, service-connected disability. 


CONCLUSIONS OF LAW

1.  A sleep disorder, to include sleep apnea, was not incurred in or aggravated by active service, nor a result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2011).

2.  Hiatal hernia with GERD, to include as due to undiagnosed illness, was not incurred in or aggravated by active service, nor a result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 1117, 1118, 1131, 1137, 5103A, 5107(b), 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310(a), 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in December 2007, VA informed the appellant of what evidence was required to substantiate direct and secondary service connection claims, of his and VA's respective duties for obtaining evidence, and that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice for direct and secondary service connection was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his direct and secondary service connection claims, and to respond to VA notices.

The Veteran has not been provided VCAA notice for service connection based on an undiagnosed illness.  Nevertheless, the Board finds that any notice defect did not affect the essential fairness of the adjudication of the undiagnosed illness claim, and that he was not prejudiced thereby.  

In this regard, an August 2011 Supplemental Statement of the Case provided the relevant criteria, and the Veteran has not responded with additional arguments or requests for assistance.  Thus, the Veteran had actual knowledge of the information and evidence necessary to substantiate an undiagnosed illness claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In addition, the Veteran has been represented by a service organization during the appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").  Finally, as explained below, the Veteran's claim for service connection for an undiagnosed illness cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

The record contains the Veteran's service treatment records, VA medical records, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record. 

The appellant was afforded VA examinations in August 2010 and August 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA reports and opinions obtained in this case are more than adequate, as they are predicated on a reading of the Veteran's VA medical records and the results of the current examinations.  They consider all of the pertinent evidence of record, to include the statements of the Veteran.  Rationales were provided for the opinions offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

Service connection may be awarded on a presumptive basis to a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10% or more not later than December 31, 2016; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004); 38 U.S.C. § 1117; 38 C.F.R. § 3.317; 76 Fed. Reg. 81834 - 81836 (Dec. 29, 2011).

Objective indications of a chronic disability include both "signs", in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(3-5).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

In addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i)(B).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Sleep Disorder

The Veteran contends that he has a sleep disorder as a result of active duty, or due to his service-connected PTSD.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a sleep disorder, to include sleep apnea, to include as secondary to service-connected PTSD.  

The report of a September 1994 VA Persian Gulf Registry Examination, conducted many years before the current appeal period, provides a pertinent impression of probable sleep apnea.  However, the report of an August 2011 VA examination conducted during the appeal period provides a diagnosis of insomnia.  Further, the examiner provides the medical opinion that the Veteran's insomnia was less likely as not caused by or a result of non-psychiatric sleep disorders.  The examiner explained that he had reviewed the Veteran's claims file and current medical literature.  He explained that the Veteran had no condition or symptoms of loss of the brain function that controlled breathing, had no subjective symptoms of sleep apnea, and had no physical findings of airway obstruction.  He reiterated that there was no non-psychiatric sleep disorder diagnosed, to include sleep apnea.  He stated that the Veteran's insomnia was of psychiatric origin, and no undiagnosed illness was noted.  He provided the opinion that it was more likely as not that the current severity of the Veteran's current sleep disorder was solely due to his service-connected PTSD, and not to sleep apnea, of which there was no diagnosis.  He stated that no other undiagnosed disease was discovered or implicated.  

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and a review of the medical record.  The examiner explained his opinions with references to the Veteran's medical history and current subjective complaints, and the current examination results, which he analyzed in terms of medical principles.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

Outpatient VA treatment records dated during the appeal period show a past medical history of insomnia, not sleep apnea.  Thus, these records fail to support the Veteran's claim.  

The Board is aware of the Veteran's own assertions that he has sleep apnea, either as a result of active duty or his service-connected PTSD.  However, the Veteran himself is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as a medical diagnosis.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, the Veteran's assertions cannot constitute competent medical evidence that he has sleep apnea, either as a result of active duty or his service-connected PTSD. 

The Board recognizes that the Veteran is competent to report and describe his difficulty sleeping.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the Board notes that the Veteran's insomnia is taken into account by the evaluation for his service-connected PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  His sleep problems are attributed to his service-connected PTSD.  Such symptoms are included in the evaluation criteria for rating psychiatric disabilities and, hence, may not be distinctly service connected in the absence of an additional, separate diagnosis, such as sleep apnea, which the Veteran does not have by clinical evidence.

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a sleep disorder, to include sleep apnea, to include as secondary to service-connected PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Hiatal Hernia with GERD

The Veteran contends that he has a hiatal hernia with GERD as an undiagnosed illness from active duty in the Persian Gulf, or as secondary to his service-connected PTSD.  He notes that he first noted the symptoms either while on active duty in the Persian gulf, or after separation from that period of active duty.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for a hiatal hernia with GERD on any basis.

The Board first observes that hiatal hernia and GERD are known clinical diagnoses.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  Consequently, service connection for hiatal hernia with GERD as the result of an undiagnosed illness must be denied as a matter of law.  See Sabonis, supra. 

The Board has also considered entitlement to service connection on a nonpresumptive basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Veteran's service treatment records from his second period of active duty include the report of a May 1991 redeployment medical examination.  The report reflects that his abdomen and viscera were normal on clinical evaluation, and identifies no defects or diagnoses.  On the corresponding report of medical history, the Veteran denied stomach, liver or intestinal problems.  On a separate form, he also specifically denied stomach or belly pain, nausea, diarrhea, or bloody bowel movements.  

Because the claimed condition was not seen during service, service connection may not be established based on chronicity in service or continuity of symptomatology thereafter.  38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  

The report of a September 1991 VA examination for a low back disability notes that the Veteran denied any significant gastrointestinal problems at that time.  

The report of a March 1992 periodic medical examination for the National Guard reflects that the Veteran's abdomen and viscera were normal on clinical evaluation, and identifies no defects or diagnoses.  On the corresponding report of medical history, the Veteran denied stomach, liver or intestinal problems.  

The report of the September 1994 VA Persian Gulf Registry Examination provides that the Veteran complained of diarrhea in Saudi Arabia in April [1991], which the report notes was after the war, at the same time that over 80 men in his unit were sick from "chicken" in catered food.  He stated that GI symptoms had persisted since the Persian Gulf.  He had a 3-year history of diarrhea 2 to 3 times a week.  
Since returning from the Gulf, he had significant milk intolerance with gas symptoms.  The pertinent impression was chronic diarrhea, etiology to be determined, rule out intestinal parasites including chronic amoebiasis.  

An April 1997 VA examination provides that the Veteran reported that his difficulties regarding his stomach and bowels began shortly after being discharged from service after the Persian Gulf War.  The report sets forth the relevant subsequent medical history and current examination results.  The assessment was small hiatal hernia with GERD, and history of diarrhea.  The report provides no opinions as to the etiology of either disability.  

The report of an August 2010 VA examination provides that the examiner reviewed the Veteran's claims file and medical records, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The Veteran said that the date of onset of GERD was 1992.  The resulting diagnosis was GERD.  The examiner stated the opinion that the Veteran's GERD was less likely as not (less than 50/50 probability) caused by, or a result of, or permanently aggravated by PTSD.  The examiner explained that GERD was the result of relaxation of the lower esophageal sphincter, which was not considered to be influenced by emotional stress according to a subscription medical information resource identified as Up To Date.  The examiner noted that there were many individuals who have PTSD but do not have GERD.  

The report of an August 2011 VA examination provides that the examiner reviewed the Veteran's claims file, medical records, and Up To Date.  It sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The resulting diagnosis was hiatal hernia/GERD.  

The report sets forth the opinion that the Veteran's hiatal hernia/GERD was less likely as not caused by or a result of service, to include PTSD and/or undiagnosed illness.  As a rationale, the examiner notes that he had reviewed the claims file, VA records, the Veteran's own verbal history, physical examination results and Up To Date.  He again reviewed the Veteran's service treatment records and post-service medical history.  He provided definitions of hiatal hernia and reflux, explaining that each was a mechanical condition.  He noted that there was no history of abdominal trauma.  There was an association with tobacco, alcohol, caffeine and certain foods that caused an increase in reflex symptoms, and the Veteran had an ongoing history of caffeine, tobacco intake, intolerance to certain foods and obesity.  The examiner stated that the etiology of hiatal hernias was speculative but there were relationships with trauma, congenital malfunction and iatrogenic factors that could be clearly implicated.  There was an age-related loss of muscle tone that was also suspect for increased hiatal hernia and GERD symptoms with increasing age.  There was no undiagnosed illness noted during the exam, and PTSD, which was a mental health condition, did not cause mechanical conditions related to impairment of the valve [at the top of the stomach] or congenital anomalies.  An upper GI series showed a clear etiology and pathophysiology of hiatal hernia with reflux that was mechanical in nature.  He stated that no nexus was established with PTSD.  

In an August 2011 addendum, the examiner stated that the Veteran's hiatal hernia with GERD was less likely as not permanently aggravated beyond normal progression by his service-connected PTSD.  The examiner again explained that hiatal hernia with GERD symptoms was a mechanical problem that was not associated with emotional stress, and that the Veteran had clear triggers of food intolerance and avoidance that caused or increased his nighttime symptoms.  The Veteran's [hiatal hernia and GERD] symptoms were intermittent in nature, approximately three times a week, while his PTSD symptoms were continuous.  There was no evidence in the presented records of increased symptoms of GERD noted with his PTSD symptoms.  The Veteran's symptoms showed adequate control on medication, and there was no association of exacerbation of GERD symptoms with flares in his PTSD symptoms.  The examiner summarized that there was no association of mechanical problems of hiatal hernia and GERD to emotional problems in the literature or the Veteran's medical records.  There was no association with PTSD symptoms, or aggravation of the mechanical hernia, noted in the present records, which was consistent with the medical literature.  

The examiner also stated that it was less likely as not that the Veteran's hiatal hernia with GERD was caused by or a result of exposure to environmental hazards during service in Southwest Asia.  The examiner again explained that a hiatal hernia was a mechanical problem, and GERD was a functional loss of the valve at the top of the stomach.  There was a belief that certain foods increased the relaxation of the valve.  These included caffeine, alcohol and nicotine but these effects were only short term, lasting a few minutes to hours.  The mechanical problem of hiatal hernia could not be caused by inhalation, ingestion or injection of foreign substances and there was no evidence in the medical literature to the same.  

The Board finds that the August 2010 and August 2011 VA medical opinions constitute probative evidence against the Veteran's claim.  They are based on current examination results and reviews of the medical record.  The examiners explained their opinions with references to the Veteran's medical history and current examination results, which they analyzed in terms of medical principles.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom, supra (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean, supra (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins, supra (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Veteran's VA outpatient treatment records do not link his hiatal hernia with GERD to an undiagnosed illness, or relate that it was caused or aggravated by PTSD.  

The Board is aware of the Veteran's contentions that his current hiatal hernia with GERD is the result of an undiagnosed illness incurred during active duty, or is secondary to his service-connected PTSD.  However, they do not constitute medical evidence in support of his claim.  The Veteran is not competent to diagnose the etiology of his disability.  See Bostain, supra, citing Espiritu, supra.  See also Routen, supra ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his current hiatal hernia with GERD is related to an undiagnosed illness incurred during active duty, or his service-connected PTSD. 

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran is competent to observe continuity of gastrointestinal symptoms, beginning either during or after his second period of active duty, or related to PTSD.  The Board finds him to be credible in this regard.  However, he is not competent to attribute the coincidence of symptoms occurring before or after separation from his second period of active duty, or development of PTSD, as establishing the etiology of the hiatal hernia with GERD.  As such, the Board finds that the Veteran's assertions are outweighed by the August 2010 and August 2011 VA medical opinions. 

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a hiatal hernia with GERD, to include as due to undiagnosed illness, to include as secondary to service-connected PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for a sleep disorder, to include sleep apnea, to include as secondary to service-connected PTSD, is denied. 

Service connection for a hiatal hernia with GERD, to include as due to undiagnosed illness, to include as secondary to service-connected PTSD, is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


